Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6-21 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
With respect to the prior art of record, Nadkar (20180204569) provides a mechanism where multiple different wake words are recognized and used to establish voice links to different voice assistant services, Nadkar does not provide any teaching or suggestion regarding, prior to sending a voice command to one or more virtual assistants in a plurality of virtual assistants: (1) determining, by the intelligent service broker, a subject or category of the voice command; (2) determining, by the intelligent service broker, one or more ranking value types to evaluate based on the determined subject or category, wherein each virtual assistant in the plurality of virtual assistants has a set of ranking values, each ranking value in the set of ranking values having a different ranking value type, and wherein the determination determines one or more ranking value types of the set of ranking value types; and selecting, by the intelligent service broker, the one or more virtual assistants from the plurality of virtual assistants based on results of evaluating the one or more ranking values of the plurality of virtual assistants having the determined one or more ranking value types.  That is, the claimed invention determines what ranking value types to evaluate based on the subject or category of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        07/10/2021